DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-6 and 12) in the reply filed on 09/02/21 is acknowledged. Applicant’s election of Species I-a (i.e., claims 2 and 4) in the reply filed on 12/28/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note: since the election of Species I-a excludes claims 3 and 12 (i.e., readable on Species I-b), claims 1-2 and 4-6 are under immediate examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/22 and 12/09/19 was considered by the examiner.
Drawings
The drawings were received on 12/09/19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2010-0122654 (heretofore KR’654) in view of the publication JP 2006-75709 (herein called JP’709).

As to claims 1, 2, 4:
KR’654 discloses a method/process for making an electrode catalyst support comprising providing a carbon-based support, forming a first polymer layer including a sulfonate group having an anionic charge on the carbon-based support (Abstract; 0023-0025; see Claims 1-5 & 10), forming a second polymer layer having an opposite cationic charge on the first polymer layer wherein the first/second polymer layer comprises aromatic compound including a heteroatom (Abstract; 0023-0025; see Claims 1-5 & 10). 
As to claims 5-6:
KR’654 discloses forming the first/second polymer layers by coating a solution comprising respective first/second polymers and solvents (Abstract).  
KR’654 discloses a method/process for making an electrode catalyst support according to the foregoing description. However, the preceding reference does not expressly disclose carbonizing the first/second polymers comprising the pyridine group.
As to claim 1:
JP’709 discloses that it is known in the art to make a catalyst material comprising a catalyst support including, in the production method, a polymer having a pyridine group wherein the polymer is subject to heat treatment the polymer material is carbonized (Abstract). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use and carbonize the first/second polymers comprising the pyridine group of JP’709 in the production method of KR’654 as JP’709 teaches that by using and carbonizing the specifically disclosed polymer comprising the pyridine group it is possible to perform control of the fine structure of the carbon network without forming a by-product such as metal carbide. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727